OPINION
By BARTLETT, J.
MOTION TO STRIKE AMENDED PETITION FROM FILES OVERRULED.
Before answer filed, plaintiff may amend petition without leave. Sec. 2309.55 R. C., upon notice to counsel, which was done in the instant case.
Counsel for defendant complains previous order of court not journalized. Under Rule VIII of this court, it was his duty to prepare the proper entry which he neglected to do. In any event plaintiff had a statutory right to file her amended petition, without the entry being filed.
Counsel complains that plaintiff sets out time lost while he requested amount lost. Counsel cannot control pleadings by his mere request.
“Loss of time and consequent loss of earnings,—are proper elements of damages for the consideration of the jury in personal injury actions.” 13 O. Jur. Damages, Sec. 47, p. 121.
*418Loss of time as result of injury in many jurisdictions need not be pleaded, in others, including Ohio, must be specially pleaded—15 Am. Jur. Damages, Sec. 315, p. 757. The item “loss of time” must be pleaded,—the consequent loss of earnings and their amount, is evidential.
Entry accordingly with exceptions by counsel for defendant.